t c memo united_states tax_court claudia f walker petitioner v commissioner of internal revenue respondent docket no filed date j scott moede and jan r pierce for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and penalties of dollar_figure and dollar_figure under sec_6662 or in the alternative sec_6662 for those years respectively the issues for decision are whether petitioner reported the correct amount of gain resulting from the sale of her interest in a parcel of property deeded to petitioner by her former now deceased husband bert walker mr walker on her and federal_income_tax returns and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition in this case was filed petitioner resided in clackamas oregon background petitioner and mr walker were married on date prior to their marriage petitioner had worked in several factories and had obtained a high school equivalent education during their marriage petitioner did not work outside the home mr walker worked as a realtor property developer and home builder petitioner and mr walker divorced effective date at the time of their divorce petitioner’s and mr walker’s marital estate was worth several million dollars included in the marital estate was a piece of real_property happy valley property located next to petitioner’s and mr walker’s home in clackamas county oregon in which petitioner and mr walker jointly owned a 50-percent interest the other 50-percent interest in the happy valley property had been conveyed to a_trust for the benefit of petitioner and mr walker’s children and grandchildren walker family irrevocable_trust the marital settlement agreement that was entered into by petitioner and mr walker severed their joint_ownership in the happy valley property and conveyed separate 25-percent interests to each of them in accordance with the terms of the marital settlement agreement and pursuant to a bargain and sale deed signed and dated by petitioner and notarized on date and signed and dated by mr walker and notarized on date petitioner and mr walker as grantors conveyed to petitioner as grantee one-half of their previously jointly owned 50-percent interest in the happy valley property the stated consideration for this conveyance was the stipulated judgment of dissolution of marriage divorce decree entered in clackamas county oregon circuit_court case no walker v walker neither the marital settlement agreement nor the divorce decree addressed the sale of the happy valley property in addition to providing to petitioner and mr walker separate 25-percent interests in the happy valley property the marital settlement agreement divided the rest of their real_property and their personal_property contained a provision for an equalizing money judgment that required mr walker to pay to petitioner dollar_figure and required mr walker to pay to petitioner spousal support in the amount of dollar_figure per month until he satisfied the equalizing money judgment the equalizing money judgment provided that no interest shall accrue on the dollar_figure judgment if paid within one year if the judgment is not paid when due the judgment shall accrue interest at the rate of percent per annum from the date the judgment is entered petitioner’s equalizing money judgment against mr walker was secured_by a note and a_trust deed on several pieces of real_property that were conveyed to mr walker pursuant to the marital settlement agreement including his 25-percent interest in the happy valley property the equalizing money judgment was entered against mr walker on date correspondence regarding the tax consequences of transactions involving the happy valley property on date petitioner’s divorce attorney raymond young young wrote a letter to gary leavitt leavitt an accountant in oregon city oregon requesting advice on a possible transaction involving petitioner mr walker and the happy valley property the pertinent parts of young’s letter to leavitt are as follows i am writing this letter on behalf of my client claudia walker who has a significant post-decree tax question in the divorce decree from clackamas county in date ms walker was awarded a dollar_figure judgment against mr walker the judgment is due one year from the date of the judgment as long as it is paid when due no interest will accrue on the judgment five months later mr walker is running into financial difficulties and two of the properties an apartment complex and some bare land are in the process of being sold in regards to the bare land mr walker holds a one-quarter interest in the property with mrs walker holding another one-quarter interest in the property after that sale is made mr walker’s one-quarter interest should net him about dollar_figure from the sale the big question is should mr walker quitclaim his one-quarter interest in the bare land to ms walker prior to the sale with a simple notation on the quitclaim_deed that the consideration is a credit against the judgment owed to her for whatever amount she receives from the sale who is responsible for the capital_gains on mr walker’s portion essentially it boils down to if mr walker transfers his interest in the real_property to mrs walker is it a taxable_event for him which requires him to declare the capital_gains or whether the capital_gains responsibility and the basis carries over to mrs walker so she has to pay capital_gains on the proceeds of the sale herself young sent a copy of this letter to petitioner and she reviewed it on date young faxed the letter that he had sent to leavitt to kelly coburn coburn petitioner’s accountant seeking coburn’s views on the tax consequences for the facts stated in the letter to leavitt petitioner and mr walker had been clients of coburn’s firm for many years and coburn continued to prepare their individual tax returns after their divorce on date coburn wrote a response to young the pertinent parts of coburn’s response are as follows i received your fax of a letter you sent to gary leavitt regarding a possible transfer of properties from bert to claudia prior to their sale if the transfers occur within one year of the divorce it is clear that sec_1041 would apply no gain_or_loss would be reported by bert walker and claudia walker would take his basis in the property as her own therefore she would be responsible for any income taxes due on a subsequent sale emphasis added there are a couple of alternatives that could be considered first since claudia will probably have little other income in she may be in a lower tax_bracket than bert and thus would pay less income_tax on the gains than bert would if claudia were to accept an assignment of the properties bert could perhaps agree to reimburse her for the income_tax due on the gains or since claudia holds trust deeds on these properties it should be possible for the escrow instructions to provide for a payment of some or all of the proceeds from the sales even though bert would be the seller in that case bert would remain responsible for the income taxes on any gain if this were done bert may wish to retain a portion of the proceeds in order to pay the income taxes on the gains coburn sent copies of his response to young’s letter to both petitioner and mr walker and petitioner reviewed her copy of his response the transactions involving the happy valley property the happy valley property was listed for sale with a realtor sometime during mr walker served as the primary contact person for the realtor on the sale of the happy valley property on or about date a prospective purchaser cruz development inc cruz development offered to buy the happy valley property cruz development was not related to petitioner or to mr walker and neither petitioner nor mr walker had any legal obligations to cruz development cruz development’s offer to buy the happy valley property was based on obtaining approval for buildable lots on the property at a price of dollar_figure per lot the sale of the happy valley property to cruz development however was not completed on date petitioner signed a document entitled settlement agreement whereby she agreed to accept mr walker’s 25-percent interest in the happy valley property in consideration for a credit against the dollar_figure equalizing money judgment the settlement agreement used the following language i claudia f walker hereby agree to accept from bert walker hi sec_25 interest_in_real_property tl and tl - happy valley oregon this assignment will credit bert walker hi sec_1 interest being approximately dollar_figure less approximately dollar_figure capital_gains_tax leaving dollar_figure credit towards the divorce settlement this calculation is based on future building lots the settlement amount may be adjusted up or down by dollar_figure-per lot after subdivision approval claudia walker agrees to pay deferred property taxes on hers and bert’s share the settlement agreement was also signed by mr walker but it was not dated by him on date mr walker signed and had notarized the quitclaim_deed that conveyed his 25-percent interest in the happy valley property to petitioner the settlement agreement was attached to the quitclaim_deed and provided the consideration for the transfer of mr walker’s 25-percent interest in the happy valley property to petitioner on date petitioner signed an earnest money agreement with a new and unrelated prospective buyer parker development northwest inc parker development for the potential sale of the happy valley property the earnest money agreement acknowledged earnest money of dollar_figure and provided for release of that dollar_figure to the listed sellers petitioner and the walker family irrevocable_trust by date and closing on or before date on date the trustee for the walker family irrevocable_trust which as previously noted owned a 50-percent interest in the happy valley property signed the earnest money agreement mr walker did not sign the earnest money agreement and is not mentioned in this document the quitclaim_deed that conveyed mr walker’s interest in the happy valley property to petitioner was recorded on date the bargain and sale deed that conveyed the happy valley property to parker development was signed by petitioner on date this bargain and sale deed was recorded by parker development in date as shown on the seller final closing statement closing statement the closing date for parker development’s purchase of the happy valley property was date the closing statement listed only petitioner and the walker family irrevocable_trust as sellers of 50-percent interests in the happy valley property there was no reference in the closing statement to mr walker’s participating in the sale of the happy valley property petitioner’s and mr walker’s tax returns coburn prepared petitioner’s federal_income_tax returns for and and returns and used the installment_method to report the gain on the sale of a 25-percent interest in the happy valley property on those returns petitioner told coburn that mr walker agreed to pay the tax on percent of the gain resulting from the sale of the happy valley property to parker development petitioner did not provide to coburn the settlement agreement or quitclaim_deed that transferred mr walker’s interest in the happy valley property to her while coburn was preparing her and returns consequently coburn prepared petitioner’s and returns without regard to the 25-percent interest in the happy valley property formerly owned by mr walker coburn also prepared mr walker’s federal_income_tax return return which mr walker filed on or about date on his return mr walker reported a gain on the sale of a 25-percent interest in the happy valley property had coburn been provided with the settlement agreement and quitclaim_deed that transferred mr walker’s 25-percent interest in the happy valley property to petitioner he would not have reported any gain from the sale of the happy valley property to parker development on mr walker’s return in date mr walker gave to coburn a copy of the settlement agreement that petitioner had signed on date and which was attached to the quitclaim_deed of date and requested that coburn amend his return mr walker also supplied to coburn a copy of the quitclaim_deed accordingly in date mr walker filed an amended federal_income_tax return for to remove from his taxable_income the gain on the sale of the happy valley property when coburn told petitioner that mr walker had amended his return petitioner responded by telling him that the settlement agreement related to a transaction that had not occurred consequently petitioner did not amend her and returns mr walker died on date while his refund claim for was pending on date respondent disallowed the refund claim that was filed by mr walker for and sent to petitioner a notice_of_deficiency for and the notice_of_deficiency determined that petitioner’s total_tax liabilities were dollar_figure for and dollar_figure for consequently respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 for and respectively the deficiencies were based on petitioner’s failure to report the gain on the sale to parker development of the 25-percent interest in the happy valley property that had been transferred to her from mr walker in date the accuracy-related_penalties were imposed because the underpayment_of_tax on petitioner’s and returns was determined to be attributable to petitioner’s negligence or disregard of the rules or regulations under sec_6662 or alternatively to a substantial_understatement_of_income_tax under sec_6662 the whipsaw_position this case is related to a refund action that is pending before the u s court of federal claims walker family_trust v united_states no t the walker family irrevocable_trust which is the plaintiff in the above-referenced refund action owns its interest in mr walker’s claim by virtue of an assignment made by mr walker’s estate petitioner’s deficiency action and the refund action brought by the walker family irrevocable_trust constitute what is known as a whipsaw_position for respondent because of the inconsistent positions taken by the two parties with respect to the gain resulting from the sale of the happy valley property to parker development opinion petitioner’s gain on the sale of the happy valley property petitioner contends that under sec_1041 she is liable for tax on only percent of the gain that resulted from the sale of the happy valley property to parker development sec_1041 provides a broad rule_of nonrecognition-of-gain treatment for sales gifts and other transfers of property between spouses or between former spouses and incident_to_divorce sec_1041 the basic policy of sec_1041 is to treat a husband and wife as one economic unit and to defer but not eliminate the recognition of any gain_or_loss on interspousal property transfers until the property is conveyed to a third party outside the economic unit 102_tc_77 this policy extends to transfers of property between former spouses so long as the transfers take place incident_to_divorce see sec_1041 in advancing her argument petitioner assumes that she can disavow the form of the transactions that occurred with respect to the happy valley property based on this assumption petitioner asserts that the following substance should control the tax consequences of the transactions involving the happy valley property the quitclaim_deed of date constituted a written request from mr walker to petitioner that she sell his 25-percent interest in the happy valley property to a disinterested third party therefore petitioner’s sale of the happy valley property to parker development took place on behalf of mr walker petitioner contends that this substance falls within the scope of the second situation described in sec_1_1041-1t q a-9 temporary income_tax regs fed reg date accordingly petitioner concludes that she should be provided nonrecognition-of-gain treatment under sec_1041 as to the 25-percent interest in the happy valley property that she sold on behalf of mr walker as a backstop to her substance over form argument petitioner contends that she filed her and returns in accordance with an agreement that she had with mr walker that he would report one-half of the gain resulting from the sale of petitioner’s undivided 50-percent interest in the happy valley property conversely respondent argues that petitioner failed to report a gain on the sale of property that she acquired in a transaction incident to her divorce from mr walker respondent contends that petitioner agreed to accept a 25-percent interest in the happy valley property from mr walker within year of their divorce and in partial satisfaction of the equalizing money judgment furthermore respondent asserts that petitioner’s substance over form argument has no merit and that mr walker’s alleged agreement to report part of the gain resulting from the sale of the happy valley property is not determinative in order to decide whether petitioner reported the correct amount of gain on the sale of the happy valley property on her and returns we begin by considering whether petitioner can disavow the form of the transactions involving the happy valley property a petitioner’s assumption that she can disavow the form of the transactions involving the happy valley property in favor of their alleged substance as a general_rule a taxpayer is bound by the form of the transaction that the taxpayer has chosen 118_tc_32 steel v commissioner tcmemo_2002_113 see 99_tc_561 taxpayers are ordinarily free to organize their affairs as they see fit however once having done so they must accept the tax consequences of their choice whether contemplated or not and may not enjoy the benefit of some other route that they might have chosen but did not 417_us_134 see also in re steen 509_f2d_1398 n 9th cir maintaining that to allow a taxpayer to challenge his own forms in favor of asserted substance would encourage posttransactional tax planning and unwarranted litigation and would raise a monumental administrative burden and substantial problems of proof for the government young’s letter of date and coburn’s response to young’s letter on date establish that petitioner had been advised that she had several options that she could pursue with respect to using mr walker’s 25-percent interest in the happy valley property to satisfy at least a part of her equalizing money judgment in particular coburn’s response to young’s letter asserted that if petitioner chose to accept mr walker’s interest in the happy valley property within year of the end of their marriage and then decided to sell her undivided_interest in that property she would be responsible for the entire amount of tax resulting from the sale the record in this case demonstrates that this option was the one that petitioner chose to follow petitioner voluntarily entered into the settlement agreement with mr walker on date and accepted his 25-percent interest in the happy valley property in consideration for a credit against the dollar_figure equalizing money judgment in accordance with the settlement agreement mr walker transferred his 25-percent interest in the happy valley property to petitioner on date pursuant to a quitclaim_deed the quitclaim_deed was recorded on date thus mr walker no longer had any rights in the happy valley property as of the date petitioner signed the bargain and sale deed that conveyed an undivided 50-percent interest in the happy valley property to parker development date petitioner entered into the foregoing transactions after having been advised of the tax consequences of the form of those transactions there is no reason here to disregard that form b application of sec_1041 to the transactions involving the happy valley property because petitioner cannot invoke the doctrine_of substance over form we must consider whether two separate transactions qualify for nonrecognition-of-gain treatment under sec_1041 the first transaction involves mr walker’s transfer of his 25-percent interest in the happy valley property to petitioner in consideration for a settlement agreement that provided to mr walker a credit against the dollar_figure equalizing money judgment that he owed to petitioner the second transaction involves petitioner’s sale of her undivided 50-percent interest in the happy valley property to an unrelated third party parker development sec_1041 provides in pertinent part as follows sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce b transfer treated as gift transferee has transferor’s basis --in the case of any transfer of property described in subsection a -- for purposes of this subtitle the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor c incident_to_divorce --for purposes of subsection a a transfer of property is incident to the divorce if such transfer-- occurs within year after the date on which the marriage ceases or is related to the cessation of the marriage mr walker’s transfer of his 25-percent interest in the happy valley property to petitioner on date took place incident to their divorce because it occurred within year after the date on which their marriage ceased date sec_1041 consequently mr walker’s transfer of his interest in the happy valley property to petitioner qualified for nonrecognition-of-gain treatment under sec_1041 see also sec_1_1041-1t q a-10 temporary income_tax regs fed reg date providing that the transferor_of_property under sec_1041 is to recognize no gain_or_loss on the transfer regardless of whether the transfer is in exchange for consideration petitioner received the 25-percent interest in the happy valley property with a basis equal to mr walker’s adjusted_basis in that 25-percent interest sec_1041 see also sec_1_1041-1t q a-11 temporary income_tax regs fed reg date providing that in all transfers subject_to sec_1041 the basis of the transferred property in the hands of the transferee is the adjusted_basis of such property in the hands of the transferor immediately before the transfer regardless of whether the transfer is a bona_fide sale in which the transferee pays the transferor consideration for the transferred property petitioner’s sale of her undivided 50-percent interest in the happy valley property in date is not a transaction that falls within the statutory language of sec_1041 because it was not a transfer to or on behalf of her spouse or her former spouse and incident_to_divorce therefore sec_1041 does not relieve petitioner from recognizing the gain resulting from the sale of her interest in the happy valley property petitioner argues that sec_1_1041-1t q a-9 temporary income_tax regs fed reg date qualifies her for nonrecognition-of-gain treatment under sec_1041 for the sale of the 25-percent interest in the happy valley property received from mr walker in date sec_1_1041-1t q a-9 temporary income_tax regs fed reg date applies only to transfers made by a taxpayer to a third party on behalf of that taxpayer’s spouse or former spouse generally a transfer by a taxpayer is considered to have been made on behalf of that taxpayer’s spouse or former spouse if it satisfied a specific legal_obligation or liability of that taxpayer’s spouse or former spouse 167_f3d_1240 9th cir 981_f2d_456 9th cir 102_tc_77 as discussed above mr walker’s transfer of his 25-percent interest in the happy valley property on date satisfied a specific legal_obligation that he owed to petitioner ie a portion of the equalizing money judgment and gave her control_over an undivided 50-percent interest in that property petitioner’s subsequent sale of her interest in the happy valley property did not satisfy any other legal_obligation or liability that mr walker owed to her or anyone else thus petitioner did not make the sale in the interest of or as a representative of mr walker cf 215_f3d_1201 11th cir 114_tc_14 therefore petitioner’s sale of her interest in the happy valley property was not made on behalf of mr walker accordingly sec_1_1041-1t q a-9 temporary income_tax regs fed reg date is not applicable to this case c petitioner’s argument that she filed her and returns in accordance with an agreement that she had with mr walker petitioner relies on friscone v commissioner tcmemo_1996_193 for her argument that she filed her and returns in accordance with an agreement that she had with mr walker that he would report one-half of the gain resulting from the sale of petitioner’s undivided 50-percent interest in the happy valley property the principal issue in friscone was whether following an agreement between a husband and wife that was incorporated in a divorce decree the gain on the subsequent sale of certain stock owned by the husband was to be attributed to him in its entirety or only in the portion awarded to him by the divorce decree in holding that only the gain on the portion awarded to the husband by the divorce decree was to be attributed to him we considered the manner in which the divorce decree divided the proceeds of the sale of the stock between the husband and wife even though title to the stock remained with the husband up to the time of its sale under the terms of the divorce decree we concluded that the divorce decree substantively transferred ownership of percent of the stock to the wife therefore we decided that the husband was liable for the tax on only percent of the proceeds of the sale of the stock friscone reflects the proposition that when a divorce decree controls the apportionment of property between a husband and wife each of them is liable only for the tax on the gain resulting from the sale of their portion of that property to a third party petitioner’s and mr walker’s divorce decree set forth that they would receive separate 25-percent interests in the happy valley property as discussed above petitioner accepted mr walker’s 25-percent interest in the happy valley property in consideration for a credit against the dollar_figure equalizing money judgment mr walker then transferred his 25-percent interest in the happy valley property to petitioner pursuant to a quitclaim_deed this transfer extinguished his ownership_interest in the happy valley property consequently the divorce decree no longer controlled the apportionment of the happy valley property between petitioner and mr walker as of the date of its sale to parker development therefore the reasoning of friscone is of no help to petitioner in this case because petitioner controlled an undivided 50-percent interest in the happy valley property at the time of its sale she had the right to receive the income generated by the sale of that interest and to enjoy the benefit of that income when it was paid to her by parker development one of the general principles of tax law is that income is taxed to those who earn or otherwise create the right to receive it and enjoy the benefit of it when paid 311_us_112 this general principle dictates that the gain that was recognized on the sale of petitioner’s interest in the happy valley property was taxable to her consequently no effect can be given to an agreement between petitioner and mr walker as to how the gain on the sale of her interest in the happy valley property was going to be reported on her and returns see 78_tc_100 13_tc_397 affd per curiam 200_f2d_560 2d cir estate of ballantyne v commissioner tcmemo_2002_160 affd sub nom ballantyne v commissioner 341_f3d_802 8th cir bonner v commissioner tcmemo_1979_435 sec_6662 accuracy-related_penalty respondent determined accuracy-related_penalties under sec_6662 under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to inter alia negligence or disregard of the rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 a taxpayer’s disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded sec_1_6662-3 income_tax regs respondent has the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets his burden of production the taxpayer must come forward with persuasive evidence that respondent’s determination is incorrect id as discussed above petitioner was advised as to the tax consequences of her transactions involving the happy valley property by coburn in his correspondence of date even though petitioner was aware of the tax consequences of these transactions her and returns do not reflect the correct amount of gain that she recognized on the sale of her undivided 50-percent interest in the happy valley property because she failed to provide to coburn the settlement agreement and quitclaim_deed that transferred mr walker’s 25-percent interest in the happy valley property to her when mr walker filed an amended_return for petitioner made a misrepresentation to coburn by stating that the transaction embodied by the settlement agreement and quitclaim_deed did not take place this evidence satisfies respondent’s burden of production under sec_7491 petitioner contends that respondent’s determination to impose the accuracy-related_penalty due to negligence or disregard of the rules or regulations is incorrect because the position that she took on her and returns had a reasonable basis a return position that has a reasonable basis is not attributable to negligence or disregard of the rules or regulations see sec_1 b income_tax regs the reasonable basis standard is not satisfied however by a return position that is merely arguable or that is merely a colorable claim see sec_1_6662-3 income_tax regs see also indeck energy servs inc v commissioner tcmemo_2003_ expressing that the reasonable basis standard was a standard significantly higher than the not frivolous standard prior to that standard’s being defined by an amendment to sec_1 b income_tax regs petitioner has presented neither persuasive evidence nor authority justifying her rejection of the tax_advice she received prior to entering into the transactions with mr walker and parker development petitioner’s position on her and returns was based on an unwarranted assumption that she could disavow the form of the transactions involving the happy valley property for their alleged substance therefore we conclude that petitioner did not have a reasonable basis for the position taken on her and returns a taxpayer may also be liable for a penalty under sec_6662 on the portion of an underpayment due to a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 in this case the understatement on each of petitioner’s returns satisfies the definition of substantial the amount of the understatement subject_to the penalty is reduced however to the extent it is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 alternatively the amount of the understatement may be reduced to the extent it is attributable to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 petitioner’s treatment of the transactions involving the happy valley property on her and returns was not supported by substantial_authority furthermore petitioner neither disclosed the relevant facts in those returns nor had a reasonable basis for the position taken on those returns consequently the understatements of income_tax on petitioner’s and returns cannot be reduced under sec_6662 whether the sec_6662 penalty is applied because of an underpayment attributable to negligence or disregard of the rules or regulations or to a substantial_understatement_of_income_tax the penalty will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in deciding whether a taxpayer acted with reasonable_cause and in good_faith is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioner primarily argues that she acted with reasonable_cause and in good_faith because she filed her and returns in accordance with an agreement that she had with mr walker that he would report one-half of the gain resulting from the sale of petitioner’s undivided 50-percent interest in the happy valley property in essence petitioner argues that even though she incorrectly reported the amount of the gain that she realized on the sale of her interest in the happy valley property on her and returns we should conclude that she believed that such an agreement could shift a portion of her tax_liability to mr walker respondent counters by arguing that mr walker never told petitioner either orally or in writing that he would pay any amount of the tax resulting from the sale of the happy valley property as discussed above the alleged agreement that petitioner argues existed between herself and mr walker would not have relieved her from her duty to assess her correct_tax liability for and see pesch v commissioner t c pincite neeman v commissioner t c pincite estate of ballantyne v commissioner tcmemo_2002_160 bonner v commissioner tcmemo_1979_435 furthermore the evidence of the alleged agreement is conflicting and unreliable petitioner’s purported belief is ultimately attributed by her to the agreement that she would receive dollar_figure in the divorce settlement free of tax and not to any agreement with mr walker at the time of the transfers of the happy valley property the settlement agreement’s terms to the contrary suggest that petitioner would be assumed to pay dollar_figure in capital_gains taxes on the sale of the happy valley property to a third party and that the credit received by mr walker against his debt to her by reason of the transfer would be reduced proportionately the compelling facts again are that petitioner had been advised of the tax consequences of the transactions involving the happy valley property before she entered into them she should have provided coburn with the settlement agreement and quitclaim_deed so that he could determine the proper tax treatment of mr walker’s transfer of his 25-percent interest in the happy valley property to her because petitioner failed to provide this information to coburn and subsequently denied to him that the transaction occurred we conclude that petitioner’s efforts to assess her proper tax_liability were neither consistent with reasonable_cause nor in good_faith see 94_tc_473 59_tc_473 estate of ballantyne v commissioner supra sec_1 c i income_tax regs see also nowak v commissioner tcmemo_1994_428 upholding imposition of negligence_penalty where taxpayers ignored competent tax_advice given to them by their accountant about proposed transaction conclusion we hold that respondent did not err in his determination that petitioner failed to report the correct amount of gain from the sale of her interest in the happy valley property on her federal_income_tax returns for and we also hold that respondent’s determination to impose accuracy-related_penalties under sec_6662 was warranted due to petitioner’s negligence or disregard of the rules or regulations or alternatively to a substantial_understatement_of_income_tax we have considered the arguments of the parties not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
